Title: To James Madison from District of Columbia Commissioners, 14 May 1801 (Abstract)
From: Commissioners, District of Columbia
To: Madison, James


14 May 1801, Commissioners’ Office. In reply to JM’s 13 May letter [not found], notifies him that the house he seeks for State Department messenger will be available 10 June. Has notified present tenant to vacate.
 

   
   Letterbook copy (DNA: RG 42, Records of the District of Columbia Commissioners, Letters Sent, vol. 6). 1 p. Signed by William Thornton, Alexander White, and Tristram Dalton.


